DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “prevent deformation of the frame occurs” and it is not clear what is being required (or not) by the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamby (US 8,267,263) in view of Wallace et al. (US 2011/0284710).
Regarding claim 1, Hamby (hereafter “D1”) discloses a shelving assembly (figure 5) comprising: a frame (comprising beams 411, risers 403) having a plurality of sides (formed by risers/beams), the frame configured to be affixed to a surface (surface of rack uprights – not indexed); and a deck (figure 10 shows wire deck on top of 411) disposed on top of the frame.
D1 discloses nose cone bumpers (683) configured to prevent damage from fork lift blades but does not disclose preventing damage of rack/frame.
Wallace et al. (hereafter “D2”) discloses an impact resistant bumper (10) comprising a multilayered design (10t, 12, 14, 30) for absorbing impacts and for attaching to shelves ([0099]) for mitigating damage from impacts from carts or baskets. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to provide bumper assemblies as taught by D2 attached to the front rails of the racks of D1 for preventing damage to rack frame. 
Regarding claims 2-3, D1 as modified discloses wherein the first side (411a) of the frame includes a bumper assembly (as added from D2) for absorbing the force of impact of the object striking the first side of the frame.
Regarding claim 4, D1 as modified discloses wherein the impact absorption mechanism includes a resilient cover (polymer layer 10t or all of 10t/12), a load transfer member (body layer 12 and/or rigid underlayer 14), and a resilient impact absorption member (base 30) (figure 2 – D2).
Regarding claim 5, D1 as modified discloses wherein the resilient impact absorption member (30) is disposed between the load transfer member (12 and/or 14) and the frame such that at least some force applied to the load transfer member is absorbed by the resilient impact absorption member rather than being transferred to the frame (base 30 would attach to frame and therefore be between 12 and frame of D1).
Regarding claim 6, D1 as modified discloses wherein the resilient cover (10t + 12) is coupled to the load transfer member (14) such that at least some force applied to the resilient cover is absorbed by the resilient cover rather than being transferred to the load transfer member ([0096]).
Regarding claims 7-8, D1 as modified discloses wherein a portion of the load transfer member extends into a side of the frame (taking the base 30 from D2 as part of the frame when combined with D1 and the member 12 as the load transfer member the claim limitations are met; figure 7 – D2 shows 30 having receptacle as a slot in the rail and receiving 12).
Regarding claim 9, D1 as modified discloses wherein a corresponding fastener (screw – figure 7 – D2) of one or more fasteners extends into each of the one or more receptacles (passes through slot in 30), wherein each fastener is coupled to the portion of the load transfer member (coupled via 30 to 12) and retains at least some of the portion of the load transfer member in the receptacles (12 is retained in 30).
Regarding claim 10, D1 as modified discloses wherein the first side of the frame has a material thickness configured to prevent deformation of the frame (figure 7 – D2).
Regarding claim 11, D1 as modified discloses wherein the frame includes one or more reinforcing ribs (figure 6c – D2 – shows flanges 663 as ribs) to prevent deformation of the frame upon being struck by the object.
Regarding claim 12, D1 as modified discloses wherein one or more sides of the plurality of sides includes one or more notches (figure 10 – D2 – shows notches under deck layer) for providing access to an area beneath the shelving assembly.
Regarding claim 13, D1 as modified discloses further comprising a positioning member (riser 603 – D2) for guiding positions of objects placed on the deck of the shelving assembly.
Regarding claim 14, D1 as modified discloses wherein the positioning member (603) is attached to a side of the frame and extends above the deck of the shelving assembly (figure 10 – D2).
Regarding claim 15, D1 as modified discloses wherein the frame includes one or more attachment points (at attachment point to upright vertical rack members – figure 5) for fastening the shelving assembly to a surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631